Citation Nr: 0730618	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of shrapnel wound of the left knee with limited 
flexion.

3.  Entitlement to an initial compensable rating for 
residuals of shrapnel wound of the knee with limited flexion 
currently evaluated as 0 percent disabling.

4.  Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran, veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In a May 2003 rating decision, the RO granted 
service connection for PTSD at a 10 percent disability 
rating, effective March 1, 2001.  In a March 2004 rating 
decision, the RO granted service connection for residuals of 
a shrapnel wound of the left knee at a 10 percent disability 
rating, effective March 1, 2001.  

In a December 2004 rating decision, the RO increased the 
evaluation for PTSD to 30 percent, effective March 1, 2001.  
In a March 2005 rating decision, the RO increased the 
evaluation for residuals of the shrapnel wound of his left 
knee to 20 percent based on limitation of flexion, effective 
February 26, 2005 and assigned a separate noncompensable 
rating for limitation of extension of the left knee, 
effective November 11, 2004.  In an August 2005 rating 
decision, the RO denied service connection for degenerative 
joint disease of the right knee.

In July 2007, the veteran testified at a hearing before the 
undersigned.  A transcript of this hearing is of record.

The issues of entitlement to an initial rating in excess of 
20 percent for residuals of shrapnel wound of the left knee 
with limited flexion and entitlement to an initial 
compensable rating for residuals of shrapnel wound of the 
knee with limited flexion currently evaluated as 0 percent 
disabling are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has deficiencies in the areas of work, family 
relationships, mood, and thinking; but complete occupational 
and social impairment has not been demonstrated. 

2.  Current right knee arthritis was caused by a service-
connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial disability rating 
for PTSD are met since the effective date of service 
connection.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2007). 

2.  Current right knee arthritis is proximately due to, or 
the result of, a service-connected disability.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Regarding the veteran's claim for entitlement to service 
connection for degenerative joint disease of the right knee, 
the VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.

Regarding the veteran's claim for entitlement to an initial 
rating in excess of 30 percent for PTSD, proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2007).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, in a letter dated July 2003, the RO informed the 
veteran of the evidence needed to substantiate entitlement to 
a higher rating, what medical or other evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter told the veteran that he 
could send VA any evidence that pertained to his claim.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.  The letter did not provide 
notice on the effective date element, but as just noted, such 
notice was not required.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Additionally, the veteran underwent VA examinations in May 
2003 and March 2005 for PTSD.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").


I.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

Applicable law and regulations in increased rating claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007). 

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

Factual Background

In February 2002 the veteran underwent a psychological 
examination performed by Dr. Linda Pitts.  Dr. Pitts stated 
that the veteran's MMPI-2 results indicated depression, 
physical malfunction, anxiety/PTSD, shyness/self-
consciousness and family discord.  Dr. Pitts noted that these 
symptoms were reiterated during the interviews.  These 
symptoms had caused many problems in relationships.  

In a February 2002 letter, the veteran's sister stated that 
the veteran had changed when he returned from Vietnam.  She 
stated that he was "now a man with no fear of death, distant 
and cold".

In May 2003 the veteran underwent a VA examination for his 
PTSD.  The veteran reported having difficulty remembering 
past events.  He denied having flashbacks but he could not 
remember his dreams.  He also had problems with noise and was 
easily startled.  He avoided talking about Vietnam and any 
war-related movies or television programs.  He also had 
difficulties being close with people as he was distant 
emotionally from his family which affected his 3 failed 
marriages in the past.  The veteran also had difficulty 
relating to other people at work too.  The veteran reported 
that his job was not affected by his symptoms.  A Global 
Assessment of Functioning (GAF) score of 64 was reported.

In July 2003 the veteran presented to the Premier Medical 
Group with complaints of significant depression.  The 
treating doctor stated that the veteran had signs and 
symptoms of PTSD as well as chronic anxiety depression 
syndrome.  

In a May 2004 letter, Dr. Pitts provided a summary of record 
for the veteran.  Dr. Pitts stated that the veteran's anger, 
detachment, lack of socialization, inability to become 
involved in talk about Vietnam and hypersensitivity to 
sounds, helicopters and people behind him affected his 
personal and professional life.

In a February 2005 letter, the veteran's supervisor stated 
that the veteran had personal problems that kept him from 
advancing at work.  He had trouble staying awake at work, his 
demeanor was lethargic and he had trouble making friends with 
people.  He also at times demonstrated anger that was much 
greater than what would be expected from the situation.  

In March 2005 the veteran underwent another VA examination 
for PTSD.  The veteran reported that he had been married 4 
times and that his current relationship with his wife was 
"rocky".  He stated that he had no friends and had never 
gotten close to anybody.  He endorsed feelings of nervousness 
and anxiety with tremulousness.  He found himself angry and 
irritable, had been tense and noticed a decrease in memory 
and concentration.  He also endorsed intrusive daytime 
memories about his Vietnam experiences and avoided watching 
war movies.  He described an early startle reflex.  He had 
depressed mood and crying spells.  While he stated that he 
had no suicidal ideation, he stated that "sometime I really 
wish I could die".

On examination, the veteran's affect was mildly anxious and 
dysphoric and his mood was depressed.  He had no suicidal or 
homicidal ideation and his judgment was good.  A GAF score of 
51-60 was reported.  

In a March 2005 letter, another of the veteran's supervisors 
at work stated that the veteran did not interact with others 
in the work group and withdrew in group settings.  The 
veteran did not show interest and it affected his job 
performance.

In a June 2006 letter, the veteran's spouse stated that 
living with her husband was a constant struggle as the 
veteran was oblivious to his world, family and surroundings.  
She stated that they were perched at the end of their 
marriage.

At his July 2007 hearing, the veteran stated that his 
symptoms affected him in everyway possible.  He did not have 
close friendships with anyone and his wife was considering 
divorce.  He was able to keep his present job but he had 
problems at work.  He was an instrument mechanic for the 
Tennessee Valley Authority.  He believed that his lack of 
promotion was due to his symptoms.

Analysis

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
442.

The record documents that the veteran has had consistent 
difficulty establishing effective work and social 
relationships.  In fact, he has reportedly established no 
friendships, and has had significant difficulty in all work 
and family relationships.  This level of symptomatology 
approximates the criteria for a 50 percent rating.

The next consideration is whether he has deficiencies in most 
of the areas needed for a 70 percent rating.  The May 2003 
and March 2005 VA examiners stated that the veteran had 
significant occupational problems with work.  Additionally, 
letters in February 2005 and March 2005 from two of the 
veteran's supervisors stated that the veteran's symptoms had 
affected his job performance.  Thus he has deficiencies in 
the area of work (although, as just discussed, work 
deficiencies are also contemplated in the criteria for a 50 
percent rating).  

He has reported difficulties getting along with his family, 
has been divorced three times as a result of his symptoms and 
evaluations have documented significant limits in social 
functioning as he alienated friends and family.  He thus has 
deficiencies in the area of family relationships.  

He also has well documented depressive symptoms.  Hence, 
deficiency has been demonstrated in the area of mood.  The 
veteran also reported difficulties with his memory and 
concentration.

In sum, the evidence can be read as showing deficiencies in 
most of the areas listed under the criteria for a 70 percent 
rating.  Accordingly an initial rating of 70 percent is 
granted from the effective date of service connection.  
38 C.F.R. §§ 4.7, 4.21.

Although the veteran was given a GAF that, as discussed 
below, is indicative of moderate disability, he, his spouse, 
co-workers, and care providers have described a more severe 
condition.  Resolving reasonable doubt in the veteran's 
favor, a 70 percent rating is warranted.

Turning to the question of whether more than a 70 percent 
evaluation is warranted, the Board must consider whether 
there is total occupational and social impairment. 

The veteran's GAF scores, including the most recent, have 
been in the range of 51-60, suggesting no more than moderate 
impairment.  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2007).  

The records show that the veteran is currently married to his 
fourth wife and is employed as an instrument mechanic for the 
Tennessee Valley Authority.  Though his symptoms have 
resulted in difficulty in his marriage and occupation, his 
continued marriage and ongoing employment preclude a finding 
that there is total occupational and social impairment as 
would be necessary for a 100 percent evaluation.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

Again, the veteran is currently employed full time as an 
instrument mechanic for the Tennessee Valley Authority.  The 
record demonstrates many occupational difficulties including 
a failure to advance based on his PTSD symptoms.  However, 
the 70 percent schedular rating contemplates significant 
interference with employment and is intended to compensate 
the veteran for such loss of income.  Marked interference 
with employment, beyond that contemplated by the schedular 
rating, has not been shown.  Further, the record does not 
reflect recent hospitalization for PTSD.  Therefore, in 
considering the current severity of his disability, frequent 
hospitalization has not been shown and referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board concludes that, a 70 
percent rating is warranted for PTSD, but that the 
preponderance of the evidence is against a rating in excess 
of 70 percent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990). 

II.  Entitlement to service connection for degenerative joint 
disease of the right knee.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

When a disease or injury for which service connection has not 
been granted is aggravated by a service-connected condition, 
the veteran shall be compensated for the disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
VA has amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen.  71 Fed. Reg. 52744-52747 
(Sept. 7, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for 
complaints or treatments related to a right knee disability.  
The veteran injured his left knee in an August 1967 
helicopter crash.

In April 1998 the veteran presented to a Dr. James Smith with 
complaints of pain and discomfort in his right knee.  The 
veteran reported that he began to have symptoms of pain and 
instability in the fall of 1997.

The veteran presented to Dr. Keith Starkweather in November 
1998 with complaints of right knee pain.  The diagnosis was 
right knee chondromalacia.  

In a January 2005 letter, Dr. William DeVries stated that the 
veteran had recently undergone surgery for his right knee.  
It was noted that he had osteoarthritic changes as well as 
medial and lateral meniscal tears.  Dr. DeVries concluded 
that he certainly thought that the pain on the left side and 
the veteran's prior left knee problems caused an alteration 
in mechanics and increased pressure on the right side which 
certainly aggravated if not contributed to the development of 
meniscal tears and the pain associated with his arthritis.

In a January 2005 letter, Dr. Starkweather stated that the 
veteran had been a patient of his since January 2000.  Dr. 
Starkweather stated that the veteran's right knee 
osteoarthritis occurred due to the amount of overcompensation 
that he had placed on the right knee, since his left knee had 
been "out of commission with severe arthritis".  Dr. 
Starkweather concluded that the right knee arthritis did come 
from overcompensation and use of the right leg due to the 
fact that his left leg was so significantly painful for him 
to use and ambulate with.

In May 2005, the veteran underwent a VA examination for his 
right knee.  The examiner stated that it was difficult for 
him to say with any certainty that the veteran's current 
right knee arthritis was compensatory from his left knee 
arthritis.  The examiner noted that the veteran's left knee 
injury was 28 years ago and the veteran did not start 
developing left knee pain until 5 years ago and did not start 
developing right knee pain until 6 months ago.  

The examiner stated that it was possible that the August 1967 
helicopter crash had a minor effect on both of the veteran's 
knees, but it could also be consistent with just degenerative 
arthritis.  The examiner concluded that the veteran's right 
knee disability had about a 20 percent chance that it was 
aggravated or caused by his left knee disability.  X-rays 
revealed moderately severe tricompartmental degenerative 
osetoarthritic change in the right knee.  

In December 2005 the veteran presented to Dr. Starkweather 
for his right knee degenerative joint disease.  The diagnosis 
was right knee arthritis.

At his July 2007 hearing, the veteran stated that his right 
knee continued to hurt and both of his knees were unstable.

Analysis

The veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra).

With regard to the elements of service connection, the 
veteran has a present disability as he has been diagnosed 
with right knee arthritis.  The remaining question is whether 
the there is a causal relationship between the current right 
knee disability and service-connected left knee disability.

Dr. Starkweather and Dr. DeVries opinions support such a 
link.  Their opinions were based on an essentially accurate 
history and on the conclusion that the veteran's serve 
connected left knee disability contributed to his right knee 
disability.

The VA examiner's opinion that it was difficult for him to 
say with any certainty that the veteran's current right knee 
arthritis was compensatory from his left knee arthritis, does 
not necessarily contradict Dr. Starkweather or Dr. DeVries.  
The grant of service connection does not require certainty, 
but only that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Moreover, the examiner based his opinion in part, on the fact 
that the veteran did not develop right knee pain until 6 
months ago.  However, the evidence of record shows that the 
veteran had complaints of right knee pain as early as April 
1998.  The examiner's opinion is therefore of limited 
probative value.  Boggs v. West, 11 Vet. App. 334, 345 
(1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The opinions of Dr. Starkweather and Dr. DeVries are not 
clearly contradicted by any other competent opinion.  

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that his left knee disability caused his right knee 
disability.  Accordingly, the appeal is allowed.  38 U.S.C.A. 
§ 5107(b).





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to initial disability rating of 70 percent for 
post-traumatic stress disorder (PTSD) is granted. 

Entitlement to service connection for degenerative joint 
disease of the right knee is granted.


REMAND

At the time of his July 2007 hearing, the veteran indicated 
that his residuals of shrapnel wound of the left knee with 
limited flexion and residuals of shrapnel wound of the knee 
with limited flexion had worsened dramatically since his last 
VA examination.  VA is obliged to afford veterans 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability. VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disabilities have worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board notes that the last 
comprehensive VA examination afforded the veteran occurred in 
February 2005. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA examination(s) to evaluate his left 
knee disability.  The claims folder 
should be made available to the examiner 
for review.

The examiner should note whether there is 
recurrent subluxation or lateral 
instability in the left knee; and if 
present, whether it is mild, moderate, or 
severe.

The examiner should also report the range 
of left knee flexion and extension in 
degrees.

The examiner should determine whether the 
left knee disability is manifested by 
pain, weakened movement, excess 
fatigability, incoordination, pain or 
flare- ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any pain, weakened 
movement, excess fatigability, 
incoordination, or flare ups. 

2.  Then re-adjudicate the claims.  If 
any claim on appeal remains denied, issue 
a supplemental statement of the case 
before returning them to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


